DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
In view of the fact that this application is in condition for allowance except for the presence of Group II, claims 16-20 directed to a nonelected Group without traverse in the reply filed on 4/15/21, and without the right to petition such Group, claims 16-20 have been cancelled.

Allowable Subject Matter
Claim 1-7, 9-15, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Parks (US 20160311545 A1), Bouchnik (US 3881671 A), Oldroyd (US 10442522 B2) do not teach the limitation of an extension member wherein, in the retracted position, the extension member extends along and parallel to a trailing edge of the fuselage. Bunting (US 20170190412 A1) teaches an extension member which, in the retracted position, extends along and parallel to a trailing edge of the fuselage, but fails to disclose a first and second fin which rotate about the longitudinal axis of the extension member to change an angle between the first and second fin. The prior art of record does not render obvious a modification of the above mentioned art to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642